MEMORANDUM **
Bankruptcy debtors Roger and Christine Fearing (“the Fearings”) appeal pro se from the district court’s affirmance of the bankruptcy court’s summary judgment in trustee David Seror’s action seeking a declaration that the Fearings were not entitled to proceeds from a settlement the trustee negotiated with California State University at Northridge. We review do novo the district court’s grant of summary judgment. Lovell v. Chandler, 303 F.3d 1039, 1052 (9th Cir.2002). We have jurisdiction under 28 U.S.C. § 158(d). We affirm.
The facts of this case are known to the parties and we do not repeat them here.
The bankruptcy court correctly determined that the Fearings are not entitled to any proceeds derived from the trustee’s settlement with the university. There is no basis for the Fearings’ contention that these proceeds should not be used to pay for bankruptcy administrative expenses.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.